Citation Nr: 0522684	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-15 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for vascular disease 
diagnosed as peripheral vascular disease or carotid disease, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for impotency, claimed 
as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for hands falling 
asleep and tingling, claimed as secondary to service-
connected diabetes mellitus.

5.  Entitlement to service connection for urinary problems, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision in 
which the RO denied service connection for carotid disease, 
for peripheral vascular disease, for impotency, for 
hypertension, for hands falling asleep and tingling, and for 
urinary problems, each claimed as secondary to service-
connected diabetes mellitus.  The veteran filed a notice of 
disagreement (NOD) in February 2002 and the RO issued a 
statement of the case (SOC) in August 2002.  The veteran 
filed a substantive appeal in September 2002.

In September 2002, the veteran testified during a hearing 
before a Decision Review Officer at the RO; a transcript of 
that hearing is of record.

For reasons explained below, the Board determines that the 
claims for service connection for carotid disease, and for 
peripheral vascular disease, are best characterized as a 
single claim for service connection for vascular disease, as 
reflected on the title page.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The weight of the competent evidence indicates that there 
is a medical relationship between the veteran's diabetes 
mellitus and vascular disease. 

3.  The weight of the competent evidence indicates that there 
is a medical relationship between the veteran's diabetes 
mellitus and impotency.  

4.  The competent medical evidence establishes that diabetes 
mellitus did not cause or aggravate the veteran's 
hypertension.  

5.  There is no competent medical evidence indicating that 
the veteran's complaints of hands falling asleep and tingling 
are manifestations of a specific disability for which service 
connection may be granted on a secondary basis.  

6.  There is no competent evidence that the veteran's 
complaints of urinary problems are manifestations of a 
specific disability for which service connection may be 
granted on a secondary basis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for vascular disease, 
diagnosed as peripheral vascular disease or carotid disease, 
as secondary to service-connected diabetes mellitus, are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2004).

2.  The criteria for service connection for impotency, as 
secondary to service-connected diabetes mellitus, are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2004).

3.  The criteria for service connection for hypertension, as 
secondary to service-connected diabetes mellitus, are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).

4.  The criteria for service connection for claimed hands 
falling asleep and tingling, as secondary to service-
connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2004).

5.  The criteria for service connection for urinary problems, 
as secondary to service-connected diabetes mellitus, are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on each of the claims on 
appeal has been accomplished.  

Through the August 2002 SOC; March 2003, January 2004, and 
April 2004 supplemental SOCs (SSOCs); and the RO's letters of 
June 2001, September 2001, April 2003, June 2003, January 
2004, and April 2004, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claims.  After 
each, they were given the opportunity to respond.     The 
Board is aware that the August 2002 SOC and March 2003, 
January 2004, and April 2004 SSOCs did not contain the 
provisions of 38 C.F.R. § 3.159, but finds that the veteran 
was not prejudiced by the omission.  In this regard, much of 
the substantive information contained in the regulation that 
is relevant to the claim was incorporated in the notice 
letters of June 2001, September 2001, April 2003, June 2003, 
January 2004, and April 2004.  The portions incorporated 
refer to VA's duties to notify and assist the veteran in the 
development of his claims. Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claims, and has been afforded 
opportunities to present such information and evidence.  

The Board also finds that the notice letters of June 2001, 
September 2001, April 2003, June 2003, January 2004, and 
April 2004 satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  To that end, the 
RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letters 
informed him that he could submit statements from individuals 
who had knowledge of symptoms associated with his 
disabilities.  The letter also requested that he identify and 
provide the necessary releases for any medical providers from 
whom he wished the RO obtain medical records and consider 
evidence.  He was also advised to submit evidence on his own.  
Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claims. 

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  

In the present case, the documents meeting the VCAA's notice 
requirements were provided before and after the rating action 
on appeal; however, the Board finds that any lack of pre-
adjudication notice in this appeal has not prejudiced the 
veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this case, the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.

As noted above, the RO issued the August 2002 SOC and March 
2003, January 2004, and April 2004 SSOCs explaining what was 
needed to substantiate the veteran's claims and the veteran 
was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letters of June 2001, September 
2001, April 2003, June 2003, January 2004, and April 2004.  
To the extent possible, medical records identified by the 
veteran have been obtained.  

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran in connection 
with any of the matters currently under consideration.  
Private and VA Medical Center (VAMC) records identified by 
the veteran were either obtained by the RO or submitted by 
the veteran.  In addition, VA examination reports have been 
associated with the claims file.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, and additional, existing records 
pertinent to any of the claims that need to be obtained.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.   


II. Background

Medical records from George Gardner, D.O., dated from January 
2000 to March 2001, reflect that the veteran was evaluated in 
January 2000.  The assessment included left carotid bruit.  
Further evaluation of the carotid bruit in March 2000 
resulted in an assessment of peripheral vascular disease.  
Shortly after the veteran underwent a caritodectomy in May 
2000, an assessment of uncontrolled hypertension was made.

William Anderson, M.D., examined the veteran in July 2001.  
The medical history then noted included the veteran's 
diagnosis of diabetes mellitus in January 2000; it was also 
noted that veteran was relatively asymptomatic other than 
having some urinary frequency, which the veteran attributed 
to his employment as a truck driver bouncing up and down on 
the seat, and problems with sexual potency that the veteran 
had had for several years.  The assessment included impotency 
related to diabetes mellitus.  In a September 2001 addendum, 
Dr. Anderson opined that the that the finding that the 
veteran had carotid vascular disease suggested that the 
vasculopathy antedated the onset of the diabetes mellitus and 
was probably more likely secondary to cigarette smoking and 
hyperlipidemia.  He also indicated that this would suggest 
that impotency was not related to the onset of diabetes 
mellitus, which was a rather recent finding.  Additionally, 
he noted that the symptoms of his hands falling asleep, 
tingling, hypertension, etc., were as well unlikely secondary 
to diabetes mellitus, pointing out, again, that it was a 
rather recent onset.  He concluded his statement by 
reiterating his opinion that cigarette smoking and 
hyperlipidemia were the offending characters in the 
situation.

A statement from Walter F. Keller, D.O., dated in October 
2001, indicates the veteran was referred to him in February 
2000.  An examination, at that time, revealed severe 
peripheral vascular disease.  A later MRA confirmed carotid 
disease.  The physician opined that the veteran's peripheral 
vascular disease was related to his diabetes and long-term 
smoking.

In an October 2001 statement, George K. Gardner, Jr., D.O., 
noted that he had been treating the veteran for impotence, 
secondary to his diabetes.  

In January 2002, Dr. Anderson offered a second addendum to 
his July 2001 report.  He supplemented an earlier opinion by 
stating that the veteran's problems were not aggravated by 
the diabetes mellitus, as the diabetes mellitus has been well 
controlled and had had little or no impact on the veteran's 
vasculopathies.  

In an August 2002 statement, Dr. Gardner indicated that the 
veteran was one of his patients and that he reviewed the SOC 
and medical records and interviewed the veteran.  He opined 
that it was more likely that the veteran's diabetes mellitus 
started in 1996 and it was also more likely that his severe 
vascular problems have been aggravated by his diabetes 
mellitus as well as by his history of smoking and 
hyperlipidemia.

During the September 2002 RO hearing, the veteran stated that 
he stopped smoking in 1999.  He stated that he started to 
have tingling in his hands, impotency, and a urination 
problem in 1998 and he didn't realize he had hypertension and 
peripheral artery disease until after his carotid artery 
operation.  He was told that these disorders were caused by 
diabetes, smoking, and high cholesterol.  He also discussed 
pre-diabetes and symptoms associated with his tingling hands, 
urination problem, and hypertension.  During the hearing, the 
veteran submitted medical information found on web sites from 
the U.S. Department of Health and Human Services and other 
sources that discuss pre-diabetes and diabetes.

In a September 2002 statement, Howard L. Glass, D.O., 
indicated that he provided cardiac care for the veteran and 
had been seeing him since April 2000.  He indicated that the 
veteran had disseminated atherosclerosis with carotid artery 
occlusive disease and lower extremity claudication.  He noted 
that the veteran had multiple risk factors for coronary 
artery disease that included diabetes.  Dr. Glass opined that 
the veteran's vascular problems were due to a constellation 
of risk factors that included diabetes mellitus, cigarette 
smoking, and hyperlipidemia.  

VA Medical Center (VAMC) progress notes dated in May 2003 
include a statement from Dr. Lemay that indicates the onset 
of diabetes mellitus typically antecedes the actual 
diagnosis, and that this was usually preceded by subtle 
impairments in glucose metabolism via insulin resistance.  It 
would be very likely that he experienced a progressive 
glucose impairment prior to that that culminated in the frank 
hyperglycemia above the 126 mg% threshold for fasting glucose 
levels.  However, he did not know how long the veteran may 
have had this impairment prior to his diagnosis of diabetes 
mellitus.

A statement from Steven G. Johnson, M.D., dated in March 2003 
referred to findings from Department of Transportation (DOT) 
examinations the veteran underwent in 1998 and 2001.  Dr. 
Johnson stated that DOT examination for commercial drivers 
only indicate a potential diabetic problem if sugar has 
spilled into a patient's urine.  For this to happen the 
diabetes would be considered to be out of control and the 
patient would be refused a medical certificate to operate a 
commercial vehicle.  Dr. Johnson noted that the urine test 
was no longer a medically acceptable detection of diabetes 
and that to take the position that the veteran did not have 
diabetes in 1998 would be incorrect. 

The veteran underwent several VA examinations in June 2003 
with regard to his claimed disabilities.  The examiner noted 
that the veteran had marked peripheral vascular disease.  His 
risk factors included hypercholesterolemia, atherosclerosis 
and tobacco usage.  The examiner opined that peripheral 
vascular disease was most likely due to tobacco, 
hypercholesterolemia, and atherosclerosis, and, while not 
caused by diabetes, it was at least as likely as not 
aggravated by diabetes.  With regards to hypertension, he 
opined that it was unlikely that his diabetes caused his 
hypertension.  Due to his heavy smoking and 
hypercholesterolemia, it was unlikely that this was related 
to his diabetes, but it was at least likely as not that it 
had aggravated his diabetes.  He opined that it was at least 
as likely as not that diabetes affects his current condition.  
Urinary problems and impotence were opined as related to 
diabetes mellitus.

A November 2003 VA examination report indicates the physician 
reviewed the veteran's medical history.  Dr. Anderson, who 
had previously examined the veteran in July 2001, noted that 
the veteran was firmly diagnosed with diabetes mellitus in 
January 2000.  He acknowledged that prior to the definitive 
diagnosis of diabetes mellitus, often times the diagnosis is 
preceded by some time frame of elevated blood sugars and 
conceivably in this case, the veteran may have had elevated 
blood sugars that were not sufficiently high enough so as to 
produce glycosuria.  However, it is just as likely that the 
veteran's failure to exhibit any glycosuria at the time of 
his DOT exams would suggest that the blood sugar elevations 
were not particularly high - albeit, they may have been high 
enough to be consistent with the diagnosis of diabetes 
mellitus.  Dr. Anderson indicated that the evidence strongly 
suggested that the elevated blood sugars were not terribly 
out of control.

The report also noted diabetes mellitus was firmly diagnosed 
at the time the veteran was also shown to have significant, 
well established vasculopathic disease, as evidenced by 
severe carotid artery disease.  The physician also noted the 
veteran's long history of cigarette smoking and suggested 
that the veteran's vasculopathic disease, which has been 
shown to develop over an extended period of time, developed 
long before his potential blood sugar elevations and 
certainly well before his definite diagnosis of diabetes 
mellitus.  Dr. Anderson also noted that the veteran had a 
complete history and physical by Dr. Richard Lemay in July 
2001, which included a LEEP test that was normal.  The normal 
findings strongly suggested, at that time, that there was no 
evidence of peripheral neuropathy.  Dr. Anderson indicated 
that the veteran's blood sugars have been in excellent 
control for the most part, since the July 2001 diagnosis; 
therefore, it was at least as likely as not that veteran's 
numbness and tingling were not related to diabetes mellitus.  
As for the veteran's urinary problem and associated symptoms, 
Dr. Anderson notes, based on the available records, that the 
veteran has not been diagnosed with genitourinary disease.  
Dr. Anderson also opined that that the veteran's impotence 
was a reflection of vasculopathic disease, which probably 
long antedated his diagnosis of diabetes mellitus.  The 
physician agreed with all of the medical evidence and private 
physicians that diabetes mellitus is often times a risk 
factor in the development of vasculopathic and associated 
diseases.  However, based on the available evidence, he could 
not conclude that the veteran's blood sugar elevations were 
of sufficiency so as to largely impact his vasculopathies.

VAMC records, dated in March 2004, note complaints of urinary 
problems, but do not indicate a diagnosis.

A statement from Scott A. Buchanan, M.D., dated in August 
2004, indicates he interviewed and examined the veteran.  The 
physician opined that cigarette smoking and diabetes mellitus 
have played a role the veteran's vascular disease.  He noted 
that it would be impossible to separate out these factors as 
to relative degree of importance, but he did believe that 
diabetes mellitus has played a causative role in the 
veteran's vasculopathy.


III. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Under 38 C.F.R. § 3.310(a), service connection also may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  See also 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

A. Vascular disease

Based on a thorough review of the records, the Board finds 
that the weight of the evidence indicates that there is a 
medical relationship between the veteran's vascular disease, 
diagnosed as carotid disease or peripheral vascular disease, 
and his service-connected diabetes mellitus.  

In doing so, the Board has considered and weighed several 
conflicting medical opinions, discussed in detail below.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

Evidence against the claim has, for the most part, come from 
Dr. Anderson who has consistently opined that diabetes did 
not cause or aggravate the veteran's vascular disease.  
Instead, he attributed vascular disease to cigarette smoking 
and hyperlipidemia.  The June 2003 examiner agreed that 
smoking and hyperlipidemia were the cause of the veteran's 
vascular disease rather than diabetes, but did consider 
diabetes an aggravating factor.  The opinions from Drs. 
Keller, Gardner, and Buchannan clearly suggest that diabetes 
mellitus either played a causative role or acted as an 
aggravating factor in the veteran's vascular disease.  

The Board finds that Dr. Anderson's opinion on causation is 
less persuasive than the other opinions because his opinion 
appears to be based only on the fact that the veteran's 
vascular disease was well established by the time diabetes 
was firmly diagnosed-which the Board finds is not 
dispositive of the medical nexus question.  Indeed, the Board 
notes that Dr. Anderson has maintained his position despite 
the fact that he and other physicians have acknowledged that 
signs, symptoms, often precede a definitive diagnosis of 
diabetes or associated impairment.  He indicated that blood 
sugar levels prior to the diagnosis of diabetes may not have 
been high enough to exhibit glycosuria during the DOT 
examinations, but may have been high enough to be consistent 
with the diagnosis of diabetes.  While he appears to concede 
that blood sugar levels could have been high enough to 
support a diagnosis of diabetes as early as the 1998 DOT 
examination, he does not explain why such levels could not 
have existed even prior to that examination or even prior to 
the onset of vascular disease.  Instead, he concludes that 
vasculopathic disease developed long before the veteran's 
potential blood sugar elevations because the evidence 
suggested that blood sugar levels were not terribly out of 
control - the implication being that blood sugar levels would 
have to be terribly out of control to produce vascular 
disease.  Again, the conclusion was made without any clear 
explanation.  

By contrast, Dr. Anderson's opinion that diabetes did not 
aggravate the veteran's vascular disease is stronger and, 
consequently, more persuasive than his opinion on causation 
because it is supported by the rationale that well controlled 
diabetes would have little or no impact on vasculopathic 
disease. 

The June 2003 VA examiner's opinions on causation and 
aggravation are less persuasive because they are not 
supported by any sort of rationale.

The Board considers the opinions of Drs. Keller, Gardner, and 
Buchanan to be more persuasive because they seemed to address 
the veteran's medical history in a way that is not 
inconsistent with relevant medical principles.  While they 
may not have had the entire claims file to review, the 
information and evidence at their disposal adequately covered 
the pertinent aspects of the claim.  Notably, these 
physicians have either treated the veteran for his diabetes 
or claimed disabilities and generated the vast majority of 
the medical records that were available for consideration.  

All of the physicians, VA and private, acknowledge that the 
veteran had risk factors for vascular disease other than 
diabetes.  These factors include the veteran's history of 
smoking and hyperlipidemia.  They also acknowledge that the 
onset of diabetes typically preceded the actual diagnosis.  A 
major area in which the private physicians' opinions differ 
from the VA examiners is that the private physicians opined 
that diabetes mellitus along with cigarette smoking and 
hyperlipidemia either caused or aggravated the veteran's 
vascular disease.  The fact that hyperlipidemia and smoking 
are also listed as causative or aggravating factors does not 
undermine the role of the veteran's diabetes in his vascular 
disease.  In this regard, Dr. Buchanan clearly points out, in 
his August 2004, statement that it would be impossible to 
separate out these factors as to relative degree of 
importance.  While Dr. Anderson and the June 2003 VA examiner 
attempted to do so, by solely attributing the cause of 
vascular disease to the other risk factors, the Board has 
already found the opinions less persuasive, for reasons 
already discussed.   Thus, the opinions of the other private 
physicians are consistent with Dr. Buchanan's statement by 
recognizing all three risk factors as contributing factors. 
Furthermore, their inclusion of diabetes as a causative or 
aggravating factor is consistent with evidence that 
acknowledges the principle that diabetes could play a 
causative role even though its diagnosis did not predate 
findings of vascular disease.   

In conclusion, and upon consideration of all of the evidence, 
the Board determines  that the preponderance of the evidence 
supports a grant of service connection for vascular disease, 
as secondary to diabetes mellitus. 

B. Impotency

The Board also finds that there is competent and persuasive 
medical evidence in the record to conclude that the veteran's 
impotency is secondary to diabetes mellitus. 

Initially, Dr. Anderson noted that such a relationship 
existed in his July 2001 examination report.  However, he 
reversed his opinion in an addendum, stressing that diabetes 
was a more recent finding.  As noted above, however, as the 
order in which disabilities are diagnosed is not necessarily 
dispositive of the question of whether there exists a medical 
relationship between disabilities, the Board finds that a 
medical opinion (here, the addendum opinion), that is based 
on this fact is not persuasive.  As indicated previously, the 
Board has authority to assign probative value to, and to 
weigh, medical evidence.  

In addition to Dr. Anderson's opinion and addendum, Dr. 
Gardner indicated in October 2001 and a VA examiner indicated 
in June 2003 that impotency was related to the veteran's 
diabetes mellitus.  The Board also notes that Dr. Anderson 
opined, in November 2003, that the veteran's impotency was 
related to vasculopathic disease, which predated diabetes 
mellitus.  Even if impotency is deemed related to 
vasculopathic disease, as Dr. Anderson suggests, as discussed 
previously, the Board found that there was competent and 
persuasive evidence that the veteran's vascular disease is 
related to diabetes mellitus.  

Under these circumstances, the Board finds that the weight of 
the evidence supports a finding as to a secondary 
relationship between the veteran's impotency and his diabetes 
mellitus.

C.  Hypertension

Notwithstanding the veteran's assertions, there is no 
competent evidence to even suggest the existence of any 
medical relationship between that the veteran's hypertension 
and his diabetes mellitus.

Indeed, the only two medical opinions that address the 
etiology of hypertension do not support the veteran's claim.  
In June 2003, a VA examiner opined that it was unlikely that 
the veteran's hypertension was due to diabetes mellitus and 
more likely due to his history of cigarette smoking and 
hypercholesterolemia.  While less persuasive because it was 
based on the fact that diabetes mellitus was a more recent 
finding, Dr. Anderson also opined that it was unlikely 
hypertension was secondary to diabetes mellitus.  He also 
added, in January 2002, that diabetes mellitus did not 
aggravate the veteran's hypertension because it had been well 
controlled.  Significantly, neither the veteran nor his 
representative has presented or alluded to the existence of 
any medical opinion to refute the opinions currently of 
record. 

The Board does not doubt the sincerity of the veteran's 
belief that service connection for hypertension, as secondary 
to diabetes mellitus, should be granted.  However, as a 
layperson without the appropriate medical training and 
expertise, he is not competent to provide a probative (i.e., 
persuasive) opinion on a medical matter-here, the etiology 
of a disability for which service connection is sought.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

As the weight of the competent evidence is against the claim 
for secondary service connection for hypertension, the 
benefit-of-the-doubt doctrine is not applicable and the claim 
must be denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

D.  Hands falling asleep and tingling, and urinary problems

As regards the veteran's claimed hands falling asleep and 
tingling, the Board notes that, while the record includes 
notations as to such complaints, and includes medical 
opinions addressing the relationship of such complaints to 
the veteran's service-connected diabetes mellitus (by Dr. 
Anderson), there is no competent evidence of any disability 
manifested by such symptoms.  Hence, there is no basis for a 
grant of secondary service connection.

Likewise, while the evidence notes the veteran's complaints 
of urinary frequency and urgency, and the June 2003 VA 
examiner's opinion that the veteran's urinary problems are 
related to diabetes mellitus, the record does not reflect 
that any disability-specifically, a genitourinary disorder-
underlying such complaints has ever been diagnosed.  

Service connection already is in effect for diabetes 
mellitus.  While service connection may be granted, on a 
secondary basis, for another disability caused or aggravated 
by diabetes mellitus, here, the medical record establishes no 
other disability that is manifested by either claimed hands 
falling asleep and tingling, or urinary problems.  As such, 
the record reflects no predicate for a grant of secondary 
service connection for either.  The Board points out that 
neither the veteran nor his representative has presented or 
alluded to any evidence even suggesting that either problem 
is a manifestation of a specific disability for which 
secondary service connection may be granted.  Absent 
competent and persuasive evidence of the first essential 
criterion for a grant of service connection-the claimed 
disability-there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board points out that, under these circumstances, service 
connection, on any basis, is precluded.  Hence, discussion of 
the medical opinions addressing whether there is a nexus 
between the hand or urinary problems and service-connected 
diabetes is unnecessary.

The Board has carefully considered the veteran's assertions 
and testimony, advanced in connection with these claims.  
However, for the reasons indicated above, he is not competent 
to provide a persuasive opinion on a medical matter-here, 
the diagnosis of a specific disability upon which to 
predicate a grant of service connection.  See Bostain, 11 
Vet. at 127; Routen, 10 Vet. App. at 186.

Under these circumstances, the claims for secondary service 
connection for hands falling asleep and tingling, and for 
urinary problems, must be denied.  The Board has considered 
the applicability of the benefit-of-the-doubt doctrine; 
however, in the absence of competent evidence of current 
disability to support either claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56. 



ORDER

Service connection for vascular disease, diagnosed as 
peripheral vascular disease or carotid disease, claimed as 
secondary to service-connected diabetes mellitus, is granted.

Service connection for impotency, claimed as secondary to 
service-connected diabetes mellitus, is granted.

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, is denied.

Service connection for hands falling asleep and tingling, 
claimed as secondary to service-connected diabetes mellitus, 
is denied.

Service connection for urinary problems, claimed as secondary 
to service-connected diabetes mellitus is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


